1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   SHAWN PRICE,                                    )    Case No.: 1:19-cv-00144 AWI JLT
                                                     )
12                  Plaintiff,                       )    ORDER CLOSING CASE
13          v.                                       )    (Doc. 8)
                                                     )
14   NATIONAL CREDIT ADJUSTERS, LLC,                 )
                                                     )
15                  Defendant.                       )
16                                                   )

17          The plaintiff has filed a notice of voluntary dismissal. (Doc. 8) No defendant has appeared in

18   this action. Thus, according to Fed. R. Civ.P. 41, the dismissal is effective without an order of the

19   Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk of the

20   Court is DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:     March 7, 2019                               /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28
